UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7141


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ELAN CHRISTOPHER LEWIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:94-cr-00094-RLW-1)


Submitted:    December 10, 2008            Decided:   December 23, 2008


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elan Christopher Lewis, Appellant Pro Se. David Thomas Maguire,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Elan   Christopher    Lewis   appeals    the   district     court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,     we     affirm    for   the

reasons stated by the district court.             United States v. Lewis,

No. 3:94-cr-00094-RLW-1 (E.D. Va. June 20, 2008).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials      before    the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                      2